787 So. 2d 975 (2001)
Daneal J. IRONS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-1285.
District Court of Appeal of Florida, Fifth District.
June 29, 2001.
James B. Gibson, Public Defender, and Rosemarie Farrell, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Schumann, Assistant Attorney General, Daytona Beach, for Appellee.
SHARP, W., J.
Irons appeals from his judgment and sentences for sexual battery and attempted sexual battery. On appeal, Irons argues that the results of a search of his person while in jail should have been suppressed. We disagree and conclude that the search was reasonable, given its purpose, the manner in which it was conducted and its minimal intrusion. See Gonzalez v. State, 541 So. 2d 1354 (Fla. 3d DCA 1989); Vera v. State, 400 So. 2d 1008 (Fla. 3d DCA 1981). See also Bell v. Wolfish *976 441 U.S. 520, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979). We find that any violation of section 901.211 was de minimis.
We decline to certify conflict on the sentencing issue because the position of our sister court in Hudson v. State, 765 So. 2d 273 (Fla. 1st DCA 2000) and Burrows v. State, 649 So. 2d 902 (Fla. 1st DCA 1995) seems unclear to us. See Lowery v. State, 754 So. 2d 888 (Fla. 5th DCA 2000) (declining to find express conflict where exact sentencing disposition in other case was unclear).
AFFIRMED.
PETERSON and ORFINGER, R.B., JJ., concur.